DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly disclose the apparatus that includes “a second work station of the plurality of work stations comprising a first automated vertical assembly machine for mounting a first printed circuit board to the radiating element; the holding device aligning and supporting the first printed circuit board relative to the radiating
element; a third work station of the plurality of work stations comprising a second automated vertical assembly machine for mounting a second printed circuit board to the radiating element to create the dipole assembly, the holding device aligning and supporting the second printed circuit board relative to the radiating element” as recited in claims 1 and 19.
Bastacky et al. (US 6,161,749) provides an apparatus for assembling, including:
a movable conveyor (12) supporting a fixture (10, Col. 2 lines 27-30), the fixture being configured for retaining a radiating element; a plurality of work stations spaced about the conveyor, the conveyor being movable to sequentially position the fixture in a work position associated with each of the plurality of work stations (Col. 2 lines 30-35); a first work station of the plurality of work stations comprising a loading device for loading a component on the fixture; a holding device (vacuum that holds the fixture) movable with the conveyor; a second work station of the plurality of work stations mounting a first printed circuit board (Col. 2 lines 27-65) ; but fails to explicitly disclose a second work station of the plurality of work stations comprising a first automated vertical assembly machine for mounting a first printed circuit board to the radiating element; the holding device aligning and supporting the first printed circuit board relative to the radiating
element; a third work station of the plurality of work stations comprising a second automated vertical assembly machine for mounting a second printed circuit board to the radiating element to create the dipole assembly, the holding device aligning and supporting the second printed circuit board relative to the radiating element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        8/24/22

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726